

 
 

--------------------------------------------------------------------------------

 

Exhibit 10-4


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT ("Agreement"), effective as of August 30,  2011
("Effective Date"), by and between VGTEL, INC., a New York corporation, with an
office at 400 Rella Blvd., Montebello NY 10901 ("Company"), and PETER W.
SHAFRAN, with an address at 47 Jefferson Avenue, Hastings-on-Hudson, NY 10706
("Executive").


WHEREAS, the parties hereto desire to enter into this Agreement to define and
set forth the terms and conditions of Executive’s employment by/with Company;
           WHEREAS, Executive is willing to accept such employment and perform
services for Company, on the terms and conditions hereinafter set forth.
NOW, THEREFORE, that in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, the parties
agree as follows:


           1.           Duties and Scope of Employment.    Company shall employ
Executive in the position of Chief Executive Officer, with such duties and
responsibilities including but not limited to the oversight and management of
company’s business/management, and other matters as agreed by Company and
Executive.
2.           Term of Employment.  This Agreement shall commence on the Effective
Date and shall continue until the earliest of: (a) One (1) year from the
Effective Date, or, (b) until such times as notice of termination of this
Agreement is given in writing by either Company or Executive to the other, the
notice and termination as pursuant to this Agreement (the "Employment
Period(s)").
           3.           Executive's Compensation and Benefits.
                      (a)           Base Salary.  Company shall pay base
salaries to Executive as follows: (i) $60,000.00 per year.  The base salary(ies)
shall be payable monthly in arrears or at such other intervals as other
employees are paid by Company.  Such salaries may be further increased from to
time, in the sole discretion of the Company.  Any payment of salary shall be
deferred for ninety (90) days form the Effective date.
                      (b)           Benefits.  During employment, Executive
shall be entitled participate in and receive all benefits under Company's
executive benefits plan that are generally made available to all senior
executives of Company on terms at least as favorable as those offered to other
senior executives of the Company.
                      (c)           Vacation.  Executive shall be entitled to
three (3) weeks paid vacation time during each year of this Agreement, at a time
approved in advance, which approval shall not be unreasonably withheld but shall
take into account the staffing requirements of Company and the need for the
timely performance of the Executive's responsibilities.  Executive shall be
permitted to carry over unused vacation time from one year to another.
                      (d)           Expenses.  Company shall reimburse Executive
for all reasonable business and travel expenses actually incurred by or paid by
Executive in the performance of duties and services on behalf of Company, in
accordance with Company's expense reimbursement policy as in effect from time to
time.  For all such expenses Executive shall furnish to Company appropriate
supporting documentation in respect of which Executive seeks reimbursement, when
and where applicable.  Additionally, Company shall provide Executive with a
corporate credit card for all business, travel and related reimbursements.
(e)           Rights Upon Termination.  Upon the termination of employment,
Executive shall be entitled to the compensation and benefits earned and the
reimbursements described in this Agreement for the period preceding the
effective date of the termination.
           5.           Notices.   (a)                      All notices required
or permitted to be given under the provisions of this Agreement shall be in
writing and delivered personally, by certified or registered mail, return
receipt requested, postage prepaid, or by overnight courier, to the parties at
the following addresses listed above, or to such other persons at such other
addresses as any party may, in the future, request by notice in writing to the
other party to this Agreement.
           6.           Successors and Assigns.   Any successor of Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of
Company's business and/or assets, shall assume the obligations under this
Agreement and agrees expressly to perform the obligations under this Agreement
in the same manner and to the same extent as Company would be required to
perform such obligations in the absence of such a succession.
           7.           Severability.   If any provision of this Agreement is
declared or found to be illegal, unenforceable, or void, in whole or in part,
then both parties shall be relieved of all obligations arising under such
provision, but only to the extent such provision is illegal, unenforceable, or
void, it being the intent and agreement of the parties that this Agreement shall
be deemed amended by modifying such provision to the extent necessary to make it
legal and enforceable while preserving its intent or, if such is not possible,
by substituting therefore another provision that is legal and enforceable and
achieves the same objectives. The foregoing notwithstanding, if the remainder of
this Agreement shall not be affected by such declaration or finding and is
capable of substantial performance, then each provision not so affected shall be
enforced to the extent permitted by law.
           8.           Entire Agreement; Integration  This Agreement, intended
by the parties to be the final expression of their Agreement with respect to the
employment of Executive by Company and supersedes all other prior or
contemporaneous agreements, employment contracts, and understandings, both
written and oral, express or implied, with respect to the subject matter of this
Agreement.
           9.           Unauthorized Disclosure.    During the period of his
employment hereunder, the Executive shall not, without the prior written consent
of the Company, disclose to any person, other than a person to whom disclosure
is necessary or appropriate in connection with the performance by the Executive
of his duties as an executive of the Company, services, improvements, designs,
methodologies, processes, customers, methods of marketing or distribution,
systems, procedures, plans, proposals, or policies, the disclosure of which he
knows, or should have reason to know, could be damaging to the
Company.  Following the termination of employment hereunder, the Executive shall
not disclose any confidential information of the type described above except as
may be required by order of court in connection with any judicial or
administrative proceeding or inquiry; provided, however, nothing contained in
this Section 9 shall apply to any knowledge or information that (1) is generally
available to the public or becomes generally available to the public other than
as a result of a disclosure in violation hereof by Executive, (2) prior to its
disclosure, was available to Executive prior to his association with the Company
or (3) becomes available to Executive from a source other than the Company.
10.           Amendments; Modifications.   This Agreement may be amended only by
the written agreement of the parties hereto. No provisions of this Agreement may
be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in writing signed by Executive and the Company. No waiver
by either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
           11.           Choice of Law.  The formation, construction, and
performance of this Agreement shall be construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of law.
           12.           Joint Construction.    The drafting and negotiation of
this Agreement has been participated in by each of the parties hereto, and for
all purposes, therefore, this Agreement shall be deemed to have been drafted
jointly by each of the parties and any rule of construction concerning ambiguous
terms being construed against the drafting party shall not be in effect.
           13.           Withholding of Taxes.   Company may withhold from any
amounts payable under this Agreement all federal, state, city, and other taxes
as shall be required pursuant to any law or government regulation or ruling.
14.           Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.
           15.           Indemnification.  The Company shall indemnify Executive
to the maximum
extent permitted by applicable law and the Company’s Bylaws with respect to
Executive’s service and Executive, both as Chief Executive Officer and as
Director, shall also be covered under a directors and officers liability
insurance policy paid for by the Company to the extent that the Company
maintains such a liability insurance policy now or in the future.
16.           Counterparts.   This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.




IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
day and year first above written.




VGTEL, INC.


By: /s/ Bruce Minsky
Name:
Title:




By /s/ Peter W. Shafran


PETER W. SHAFRAN, Individual

 
 

--------------------------------------------------------------------------------

 
